Title: To Benjamin Franklin from David Hartley, 4 February 1783
From: Hartley, David
To: Franklin, Benjamin


My Dear friend
London feb 4 1783
As I enclose this in the same cover as one from my Brother, his letter anticipates every thing that I have to say to you at present. I beg leave to join in the recommendation to you of Mr Joshua Grigby who with the Spirit of Youth & activity wishes to see the new world. I hope the future intercommunication between this Country and America will obliterate temporary animosities & restore the antient harmony & connexion. I heartily rejoice to see & hear of the public tokens of an approaching pacification. Whenever I shall see the general proclamation for a suspension of hostilities between all the belligerent parties my heart will be at rest. We are encouraged to expect such a proclamation in this Country very speedily. Every future view of my life upon this subject will be to cultivate conciliatory principles between our two Countries, in the reciprocity of common interests & common affections. Believe me to be a friend to the rights of Mankind and of all those who are friends to them; & therefore ever Most sincerely and most affectionately Yours
G B
To Dr. Franklin &c &c &c
